Citation Nr: 0303437	
Decision Date: 02/27/03    Archive Date: 03/05/03	

DOCKET NO.  98-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
February 1946, including service in the Pacific Theater 
during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which reopened the veteran's claim for 
service connection for sinusitis, after finding that he had 
submitted new and material evidence, and denied the claim on 
the merits.  

In October 1999, the Board remanded this case for initial RO 
consideration of evidence which had been submitted to the RO 
but which had not been considered and discussed in a 
Statement of the Case.  The Board reopened the claim for 
service connection for sinusitis, based on the receipt of new 
and material evidence, and again remanded this case in 
October 2000 for correction of procedural defects.  The case 
is now ready for appellate review.  

The veteran has long claimed a chronic sinusitis attributable 
to service and that is the issue presently before the Board.  
While sinusitis was the principle diagnosis during service, 
the Board notes that in September 1945, there was a diagnosis 
of allergic rhinitis.  Upon the most recent VA ear, nose and 
throat examination in April 1997, the impression was chronic 
rhinitis.  Given the veteran's long-standing complaints of 
nasal disability, an implied claim for service connection for 
chronic rhinitis is referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  While the veteran was treated for sinusitis during 
service and apparently on a number of occasions from the late 
1940s to 1972, there is no medical evidence of subsequent 
treatment and the only relevant examination performed in 
recent years, a VA sinus examination in April 1997, which 
included clinical and X-ray examinations, showed no current 
diagnosis of sinusitis. 


CONCLUSION OF LAW

Claimed sinusitis was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
rating decisions of May 1997, July 1998, June 2000, and in 
Statements of the Case issued in February 1998, August 1998, 
March 2000, June 2000 and October 2002 informed the veteran 
and representative of the evidence necessary to substantiate 
his claim for service connection for sinusitis.  The October 
2002 Supplemental Statement of the Case contained the revised 
version of 38 C.F.R. § 3.159, which fully addressed VA's 
expanded duty to notify and assist provisions, to include 
what information and evidence the veteran was responsible for 
and what evidence VA would collect on his behalf.  That is, 
the veteran was advised that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.  
Additionally, the RO notified the veteran and representative 
of the evidence necessary to support his claim in 
correspondence posted in March 2000 and in December 2001.  

The service medical records have been collected.  The RO has 
notified the veteran that it would assist him in collecting 
any private medical records which he might reasonably 
identify with respect to times, places and dates of 
treatment.  The veteran did produce a statement from a 
private physician in June 1998, who indicated that he had no 
records of the veteran's treatment from the late 1940's 
through 1972.  The veteran has not identified any other 
relevant evidence for the RO to assist him in collecting.  
The veteran has been advised of the evidence he must submit 
and the evidence VA would collect on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
availed himself of the opportunity of presenting his lay 
testimony at a hearing at the RO in June 2000 and the veteran 
submitted several lay statements.  The veteran was provided a 
VA examination, which it was adequate for rating purposes in 
April 1997.  The Board finds that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The claimant was notified of the need for a VA examination, 
and one was accorded him.  38 U.S.C.A. § 5103A(d) (West  
2002); 38 C.F.R. § 3.159(c)(4) (2002).  The Board finds that 
the medical evidence is sufficient to adjudicate this appeal.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  See 38 U.S.C.A. § 5103A(b)(2), (3) (West  
2002); 38 C.F.R. § 3.159(e) (2002).  Thus, VA's duty to 
assist has been fulfilled. 

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The Schedule for rating diseases of the nose and throat 
includes a general rating formula for various forms of 
sinusitis.  A noncompensable evaluation under this Schedule 
for rating sinusitis requires X-ray evidence that the disease 
exists at present.  38 C.F.R. § 4.97, Diagnostic Code 6514.  

Facts:  The service medical records reveal that in 
December 1943, the veteran had an acute sinusitis, 
principally of the left sinus.  The veteran appears to have 
been hospitalized for approximately two weeks and then was 
improved and discharged to duty.  Records of this admission, 
though not explaining the basis for this conclusion, indicate 
that sinusitis existed prior to enlistment.  The veteran 
again had what was documented as an acute nasopharyngitis or 
sinusitis in mid-August 1945.  He reported that he had been 
subject to nasal allergy and head colds over the last several 
years and the impression was subsiding nasopharyngitis.  The 
veteran was returned to duty.  In mid-September 1945, the 
veteran again sought treatment.  The nose had a thin watery 
secretion and the diagnosis was allergic rhinitis with a 
polypoid tissue extending into the nasopharynx.  This record 
states that the veteran gave an allergic history dating back 
at least four years and that in 1941 (prior to service) he 
had polypoid material removed.  Also diagnosed was adenoidal 
polypae.  

In October 1945, the veteran was hospitalized for removal of 
a nasopharynx polypae.  An X-ray study of the sinuses 
revealed a semicircular density at the floor of the right 
antrum which might represent a mucocele.  Later that month, 
the veteran was provided surgery to remove a large polyp from 
the nasopharynx.  There is no indication of any further 
trouble following this treatment until the veteran was 
separated from service.  The February 1946 physical 
examination for separation recorded that the ears, nose and 
throat were normal.  Prior history of sinus problems in 1943 
and 1945 were noted.  This examination report noted that 
these problems did not exist prior to service.  

Following service, there is a complete absence of medical 
evidence of continuity of nasal symptoms for many years.  In 
June 1998, a retired physician (RHW) wrote that he had no old 
records remaining in his possession, but that he recalled 
treating the veteran many times for chronic sinusitis and 
nasal polyps from the late 1940's until 1972.  He recalled 
performing two nasal polypectomies in the late 1940's.  He 
reported the veteran's belief that these problems were 
related to his overseas service in the Philippines and 
perhaps to occasions when he was reportedly sprayed with DDT.  
The physician added that the veteran was an honest, ethical, 
and reliable individual.  He had not seen the veteran since 
his retirement in 1972.  He wrote that it was "certainly 
possible" that the veteran's military service had a bearing 
in his ENT problems.  

In April 1997, the veteran was provided a VA examination of 
the nose and sinuses.  The veteran reported his past history 
of problems.  He said he persisted in having "little, chronic 
daily sinus problems which is mainly stuffiness."  He 
reported that his last polyp was removed in the "1970's."  
Current examination showed a nasal septum which was "slightly 
deviated to the left."  Otherwise his exam was unremarkable.  
The impression was chronic rhinitis, multiple polyps removed 
"by veteran's history," and left nasal septum deviation.  An 
X-ray study report taken at this time revealed that the 
paranasal sinuses and mastoids were clear, there was no air 
fluid level or bony erosion present, orbital margins were 
intact, and the impression was no evidence of sinus disease.  

In June 2000, the veteran testified at the RO.  He recounted 
his history of sinus problems during service and the fact 
that he was sprayed with DDT on several occasions.  He argued 
that he had no sinus problems prior to service.  He reported 
having had polyps removed from his nose and throat during and 
after service.  He said he had seen a doctor (RHW) for years 
after service for sinusitis and polyps.  He said that after 
his treatment with that doctor ended in 1972, he "would get 
very slight cases of sinusitis."  He reported taking over-
the-counter medications.  

Analysis:  The preponderance of the evidence of record is 
against the veteran's claim for service connection for 
sinusitis.  While the veteran was treated for sinusitis 
during service and apparently on a number of occasions from 
the late 1940s to 1972, and the post-service private 
physician linked the veteran's sinusitis during that time to 
service, albeit 26 years after he last treated the veteran, 
there is no medical evidence of subsequent treatment over the 
following 30 years and the only relevant examination 
performed in recent years, a VA sinus examination in April 
1997, which included clinical and X-ray examinations, showed 
no sinusitis. 

There is a complete absence of medical evidence to show that 
veteran has had a chronic or recurrent sinusitis since he was 
last treated in 1972.  The veteran has been requested to 
provide any additional clinical information and VA has 
offered to assist him in collecting such information, but 
none has been identified.  The veteran himself has reported 
having had no further nasal polyps since the 1970's.  As 
noted above, the most recent (and only current, clinical 
evidence since 1972) is the report of a VA examination in 
April 1997, that included a sinus X-ray series, which  showed 
no current sinus disease.  While the veteran is certainly 
competent to provide his description of physical symptoms, he 
is not competent to provide a current clinical diagnosis of 
sinusitis or sinus disease.  Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Under the circumstances, the question of 
any pre-service sinus disability need not be addressed. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for sinusitis and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

 







ORDER

Entitlement to service connection for sinusitis is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

